116 F.3d 480
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Jesse F. BOWERS, Appellant,v.MISSOURI STATE EMPLOYEES' RETIREMENT SYSTEM BOARD OFTRUSTEES, Appellee.
No. 96-3185WM.
United States Court of Appeals, Eighth Circuit.
Submitted May 23, 1997.Decided June 3, 1997.

Appeal from the United States District Court for the Western District of Missouri.
Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Jesse F. Bowers brought this action against the Missouri State Employees' Retirement System Board of Trustees (MOSERS) claiming violations of his federal constitutional rights because MOSERS misinterpreted a Missouri statute that increased Bowers's retirement benefits and a state court ruled that it lacked subject-matter jurisdiction instead of reaching the merits of Bowers's claims for declaratory relief.  Having reviewed the record and the parties' briefs, we conclude the district court correctly dismissed Bowers's complaint for failure to state a claim under federal law.  See Charchenko v. City of Stillwater, 47 F.3d 981, 983 (8th Cir.1995);  Chesterfield Dev.  Corp. v. City of Chesterfield, 963 F.2d 1102, 1105 (8th Cir.1992).  Likewise, the district court did not abuse its discretion in declining to exercise supplemental jurisdiction over Bowers's state law claims.  See Willman v. Heartland Hosp. East, 34 F.3d 605, 613 (8th Cir.1994), cert. denied, 115 S.Ct. 1361 (1995).


2
We affirm the district court.  See 8th Cir.  R. 47B.


3
MOSERS's motion for damages and costs is denied.